Exhibit 10.11

EXHIBIT J

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of
[                    ], 2006, by and among Antônio Joaquim Peixoto de Castro
Palhares and Paulo Cesar Peixoto de Castro Palhares (collectively, the
“Sellers”), Apolo Mecânica e Estruturas S.A., a corporation (sociedade
anônima/stock corporation), organized under the laws of the Federative Republic
of Brazil, with head offices in the city of Lorena, State of São Paulo, at Av.
Dr. Léo de Affonseca Netto, 750, CEP 12600-000, duly enrolled with the CNPJ
under No. 42.419.150/0001-84, herein represented by its undersigned legal
representatives, duly authorized as they solely declare (“Purchaser”), Apolo
Tubos e Equipamentos S.A., a corporation (sociedade anônima / stock
corporation), organized under the laws of the Federative Republic of Brazil,
with head offices in the city of Rio de Janeiro, State of Rio de Janeiro, at Av.
Chrisótomo Pimentel de Oliveira, No. 2651, Pavuna, CEP 21650-000, duly enrolled
with the CNPJ under No. 33.017.088/0001-03, herein represented by its
undersigned legal representatives, duly authorized as they solely declare
(“Tubos”), GPC Participacoes S.A., a corporation (sociedade anônima / stock
corporation), organized under the laws of the Federative Republic of Brazil,
with head offices in the city of Rio de Janeiro, State of Rio de Janeiro, at Rua
do Passeio, No. 70, 13rd floor - part, CEP 20021-290, duly enrolled with the
CNPJ under No. 02.193.750/0001-52, herein represented by its undersigned legal
representatives, duly authorized as they solely declare (“GPC”), and Cirrus
Participacoes Ltda., a limited liability company (sociedade empresária limitada)
organized under the laws of the Federative Republic of Brazil, with head offices
in the city of of Rio de Janeiro, State of Rio de Janeiro, at Rua do Passeio,
No. 70, 10th floor - part, CEP 20021-290, duly enrolled with the CNPJ under No.
27.083.872/0001-17, herein represented by its undersigned legal representatives,
duly authorized as they solely declare (“Cirrus”).

W I T N E S S E T H:

WHEREAS, the Sellers are the owners of 200 shares of common stock, with no par
value (the “Shares”), of Apolo America Pipe and Tube Corp., a Texas corporation
(the “Company”), constituting all of the issued and outstanding shares of the
Company.

WHEREAS, the Sellers desire to sell to Purchaser, and Purchaser desires to
purchase from the Sellers, on the terms set forth in this Agreement, the Shares.

WHEREAS, Tubos, GPC and Cirrus desire to guarantee Sellers’ obligations under
this Agreement.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1           Defined Terms.

As used herein, the following terms shall have the following meanings, unless
the context otherwise requires:


--------------------------------------------------------------------------------




“Actions” means any suit, action, claim, hearing, administrative action, demand
letter, investigation by any Governmental Authority, notice of violation, or
proceeding arising out of any violation or alleged violation of any Law, breach
or alleged breach of any Contract or violation or alleged violation relating to
any Person.

“Affiliate” of a specified person (the “Specified Person”) means any Person
(a) who, directly or indirectly, controls, is controlled by, or is under common
control with the Specified Person, (b) who, directly or indirectly, owns or
controls fifty percent (50%) or more of the Specified Person’s outstanding
voting securities or equity interests, (c) of whom the Specified Person,
directly or indirectly, owns or controls fifty percent (50%) or more of the
outstanding voting securities or equity interests or (d) who has the right,
directly or indirectly, to appoint or elect fifty percent (50%) or more of the
Specified Person’s board of directors or equivalent managing body.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Balance Sheet” means the balance sheet of the Company for the year ended
December 31, 2005, and the period ended September 30, 2006, prepared in
accordance with Brazilian GAAP, attached hereto as Exhibit A.

“Balance Sheet Date” means September 30, 2006.

“Cirrus” has the meaning set forth in the introductory paragraph hereof.

“Claims” has the meaning set forth in Section 2.3(c) hereof.

“Closing” has the meaning set forth in Section 2.1 hereof.

“Company” has the meaning set forth in the recitals hereof.

“Contract” means any contract, agreement, instrument, commitment or other
binding arrangement, whether written or oral.

“Financial Statements” means the financial statements of the Company for the
year ended December 31, 2005 and the period ended September 30, 2006, prepared
in accordance with Brazilian GAAP.

“Governmental Authority” means any authority, regulatory or administrative
agency, commission, department, board, bureau, agency, instrumentality or court
of Brazil, the United States of America, or any other nation or sovereign state,
any federal, bilateral, or multilateral governmental authority, any state,
possession, territory, county, district, city, or other governmental unit or
subdivision, and any branch, agency, or judicial body of any of the foregoing.

“GPC” has the meaning set forth in the introductory paragraph hereof.

2


--------------------------------------------------------------------------------




“Knowledge” is deemed to include knowledge, information and belief which a party
would have if the party had made all reasonable enquiries and, without
limitation, includes the knowledge, information and belief of its directors,
officers and employees.

“Law” means any statute, law, treaty, ordinance, rule, regulation, instrument,
directive, decree, permit, agreement, Order or injunction of or with any
Governmental Authority, and includes, without limitation, rules or regulations
of any regulatory or self-regulatory authority compliance with which is required
by law.

“Legal Proceedings” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private), claims or governmental proceedings.

“Liability” means any debt, loss, damage, adverse claim, adverse Action, fines,
penalties, liability or obligation (whether direct or indirect, known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
matured or unmatured, determined or determinable, disputed or undisputed,
liquidated or unliquidated, or due or to become due, and whether in contract,
tort, strict liability or otherwise), and including all costs and expenses
relating thereto (including all fees, disbursements and expenses of legal
counsel, experts, engineers and consultants and costs of investigation).

“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude or transfer restriction of any kind, whether voluntarily incurred or
arising by operation of law or otherwise.

“Material Adverse Effect” means a material adverse effect on the near-term or
long-term projected business, assets, properties, results of operations,
condition (financial or otherwise) or prospects of the Company.

“Net Equity Value” means assets minus liabilities as derived from the Balance
Sheet.

“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental Authority.

“Person” means any individual, partnership, limited liability company,
corporation, cooperative, joint venture, trust, estate or other entity.

“Purchase Price” has the meaning set forth in Section 2.2 hereof.

“Purchaser” has the meaning set forth in the introductory paragraph hereof.

“Seller Guarantors” has the meaning set forth in Section 5.1 hereof.

“Seller Obligations” has the meaning set forth in Section 5.1 hereof.

“Sellers” has the meaning set forth in the introductory paragraph hereof.

“Settlement Date” has the meaning set forth in Section 2.3(b) hereof.

3


--------------------------------------------------------------------------------




“Shares” has the meaning set forth in the recitals hereof.

“Specified Person” has the meaning set forth in the definition of Affiliate.

“Tubos” has the meaning set forth in the introductory paragraph hereof.

ARTICLE II

SALE AND PURCHASE OF THE SHARES

2.1           Sale and Purchase of the Shares.  Upon the terms and subject to
the conditions contained herein, each Seller severally agrees to sell the Shares
owned by him and as specified on Exhibit B, and Purchaser agrees to purchase the
Shares from each Seller, for the consideration hereinafter set forth; provided,
however, that Purchaser shall not be obligated to purchase any shares unless and
until all Shares set forth on Exhibit B are delivered concurrently to Purchaser,
free and clear of all Liens.  The closing of the sale and purchase of the Shares
(the “Closing”) shall take place concurrently with the execution and delivery of
this Agreement (or at such other time as Purchaser and Seller shall mutually
agree in writing).

2.2           Purchase Price.  The total purchase price to be paid by Purchaser
to the Sellers in consideration of the Shares shall be an amount in cash equal
to $127,103 (the net equity value of the Company as of the date hereof) (the
“Purchase Price”) subject to the adjustment in Section 2.3(c), payable on a pro
rata basis to each Seller for the amount of Shares owned by such Seller, as such
amounts are set forth on Exhibit B hereto.

(a)           All payments required under this Agreement shall be made in United
States Dollars.

(b)           Each Seller shall have the right to assign its right to receive
any payments due under Section 2.3(b) to a bona fide third party, and if
Purchaser is notified of such assignment at least five (5) Business Days prior
to the Settlement Date, Purchaser shall make such payment to the nominated
assignee.

2.3           Payment of Purchase Price; Delivery of Purchased Shares.

(a)           At the Closing, Purchaser shall pay $1,000 of the Purchase Price
to the Sellers, payable on a pro rata basis to each Seller for the amount of
Shares owned by such Seller as such amounts are set forth on Exhibit B hereto,
which shall be paid by wire transfer of immediately available funds into the
accounts designated by the Sellers.  At the Closing, each Seller shall deliver,
or cause to be delivered, to Purchaser a stock certificate or certificates
representing all of the Shares, duly endorsed in blank or accompanied by stock
transfer powers and free and clear of all Liens.

(b)           One (1) year from the Closing (the “Settlement Date”), Purchaser
shall pay an amount equal to $126,103 (the net equity value of the Company as of
the date hereof minus $1000) of the Purchase Price, subject to the adjustment in
Section 2.3(c), to the Sellers, payable on a pro rata basis to each Seller for
the amount of Shares owned by such Seller as such

 

4


--------------------------------------------------------------------------------


amounts are set forth on Exhibit B hereto, which shall be paid by wire transfer
of immediately available funds into the accounts designated by the Sellers.

(c)           If the amount received in cash by the Company between the Closing
and the Settlement Date in connection with the claims described in Exhibit C
(the “Claims”) exceeds the amount paid in cash by the Company between the
Closing and the Settlement Date in connection with the Claims, Purchaser shall
pay to the Sellers, on a pro rata basis for the amount of Shares owned by each
Seller as such amounts are set forth on Exhibit B hereto, in the manner as
provided in Section 2.3(a) hereof, the amount in cash of such excess as an
adjustment to the Purchase Price.  If the amount paid in cash by the Company
between the Closing and the Settlement Date in connection with the Claims
exceeds the amount received in cash by the Company between the Closing and the
Settlement Date in connection with the Claims, the Purchase Price will be
reduced in the amount of such excess; provided, however, that to the extent such
excess exceeds $126,103 (the net equity value of the Company as of the date
hereof minus $1000), Sellers shall pay Purchaser the remainder in cash, on a pro
rata basis for the amount of Shares owned by each Sellers as such amounts are
set forth on Exhibit B hereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each of the Sellers, severally, hereby represents and warrants to Purchaser as
follows:

3.1           Authority.  Each Seller has valid title to the Shares owned by him
as set forth on Exhibit B.  Each Seller has the full power and authority to
execute, deliver and perform this Agreement.  There is no subscription, option,
warrant, call, right, agreement or commitment relating to the issuance, sale,
repurchase or transfer by the Sellers of such Shares.  Each Seller owns good and
marketable title to the Shares set forth opposite his name on Exhibit B, free
and clear of all Liens.  The Sellers are not a party to, and are not aware of,
any voting trusts, proxies, or any other understandings with respect to the
voting of the Shares.  The Shares constitute all of the Company’s issued and
outstanding shares of common stock.  There are no other equity interests in the
Company other than the Shares.

3.2           Execution.  This Agreement has been duly executed and delivered by
the Sellers, and constitutes the valid and binding obligation of the Sellers,
enforceable against the Sellers in accordance with its terms, except as
enforcement hereof may be limited by bankruptcy, insolvency, moratorium or other
similar laws relating to or affecting the rights of creditors generally and
subject to the fact that equitable remedies are discretionary and may not be
granted by a court of competent jurisdiction.

3.3           Consents and Approvals.  There is no requirement applicable to the
Sellers to make any filing with, or to obtain any permit, consent or approval
from, any Governmental Authority as a condition to the lawful consummation by
the Sellers of the sale of the Shares pursuant to this Agreement.

3.4           No Undisclosed Liability.  The Company does not have any
Liabilities other than those (a) specifically reflected on and fully reserved
against in the Financial Statements, (b) incurred in the ordinary course of
business consistent with past practice since the

5


--------------------------------------------------------------------------------




Balance Sheet Date or (c) that are immaterial to the Company.  No representation
or warranty of the Sellers contained in this Agreement and no written statement
made by or on behalf of the Sellers to Purchaser or any of its Affiliates
pursuant to this Agreement contains an untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading.  There are no facts or circumstances which the
Sellers have not disclosed to Purchaser in writing which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
the Company.

3.5           Financial Statements.  The Financial Statements, including but not
limited to the Balance Sheet, are complete and correct and present fairly the
consolidated financial position, results of operations and cash flows of the
Company, as at the dates and for the periods indicated therein.  All books,
records and accounts of the Company are accurate and complete and are maintained
in all material respects in accordance with good business practice and all
applicable Laws.  The Company maintains systems of internal accounting controls
sufficient to provide reasonable assurances that: (a) transactions are executed
in accordance with management’s general or specific authorization;
(b) transactions are recorded as necessary to permit the preparation of
financial statements and to maintain accountability for assets; (c) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (d) the recorded accountability for assets is compared with
the actual levels at reasonable intervals and appropriate action is taken with
respect to any differences.

3.6           Net Equity Value.  As of the date hereof, the Net Equity Value of
the Company is $127,103 and the Company has at least $535,000 in cash or cash
equivalents.

3.7           Material Adverse Effect.  Except as expressly contemplated by this
Agreement, since the Balance Sheet Date (a) the Company has conducted its
business only in the ordinary course of business consistent with past practice
and (b) there has not been any event, change, occurrence or circumstance that,
individually or in the aggregate with any such events, changes, occurrences or
circumstances, has had or could reasonably be expected to have a Material
Adverse Effect on the Company.

3.8           Legal Proceeding.  Except as set forth on Schedule 3.8, there is
no Legal Proceeding pending or, to the Knowledge of the Sellers, threatened
against the Company (or to the Knowledge of the Sellers, pending or threatened
against any of the officers, directors or employees of the Company with respect
to their business activities on behalf of the Company), or to which the Company
is otherwise a party before any Governmental Authority; nor to the Knowledge of
the Sellers is there any reasonable basis for any such Legal Proceeding.  Except
as set forth on Schedule 3.8, the Company is not subject to any effective Order
that has not been fully performed, nor is it in breach or violation of such
Order.  Except as set forth on Schedule 3.8, the Company is not engaged in any
legal action to recover monies due it or for damages sustained by it.  There are
no Legal Proceedings pending or, to the Knowledge of the Sellers, threatened
against the Company or to which the Company is otherwise a party relating to
this Agreement or the transactions contemplated hereby.

6


--------------------------------------------------------------------------------




ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

4.1           Authority.  Purchaser has full power and authority, and has taken
all action necessary, to execute and deliver this Agreement and to fulfill its
obligations under, and consummate the transactions contemplated by, this
Agreement.

4.2           Execution.  This Agreement has been duly executed and delivered by
Purchaser, and constitutes the valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as
enforcement hereof may be limited by bankruptcy, insolvency, moratorium or other
similar laws relating to or affecting the rights of creditors generally and
subject to the fact that equitable remedies are discretionary and may not be
granted by a court of competent jurisdiction.

4.3           Consents and Approvals.  There is no requirement applicable to
Purchaser to make any filing with, or to obtain any permit, consent or approval
from, any governmental authority as a condition to the lawful consummation by
Purchaser of the purchase of the Shares pursuant to this Agreement.

ARTICLE V

MISCELLANEOUS

5.1           Guarantee of the Obligations of the Sellers.  Subject to the
terms, limitations and conditions set forth herein, Tubos, GPC and Cirrus (the
“Seller Guarantors”), jointly and severally, hereby unconditionally, irrevocably
and absolutely guarantee to Purchaser (and its successors and assigns) the due
and punctual performance and discharge of all of Sellers’ obligations under this
Agreement and the transactions contemplated hereby, existing on the date hereof
or hereafter of any kind or nature whatsoever, including, without limitation,
any amount that Sellers are or may become obligated to pay pursuant to this
Agreement and the transactions contemplated hereby (collectively, the “Seller
Obligations”).  The guarantee under this Section 5.1 is a guarantee of timely
payment and performance of the Seller Obligations by the Seller Guarantors as
primary obligor and not merely of collection.  The Seller Guarantors
unconditionally waive: (a) any right to receive demands, protests, or other
notices of any kind or character whatsoever, as the same may pertain to Sellers,
including the “benefício de ordem”, in accordance with Art. 828 of the Brazilian
Civil Code, (b) any right to require Purchaser to proceed first against the
Sellers or to pursue any other remedy and (c) all suretyship and other defenses
of every kind and nature.

5.2           Entire Agreement; Amendments and Waivers.  This Agreement
represents the entire understanding and agreement between the parties hereto
with respect to the subject matter hereof.  This Agreement can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the party
against whom enforcement of any such amendment, supplement, modification or
waiver is sought.

5.3           Governing Law.  This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement,
shall be governed by and construed in accordance with the internal laws of the
State of Texas.  Any action against any party relating

7


--------------------------------------------------------------------------------




to the foregoing shall be brought in any federal or state court of competent
jurisdiction located within the State of Texas, and the parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of any federal or state
court located within the State of Texas over any such action.  The parties
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
objection that they may now or hereafter have to the laying of venue of any such
action brought in such court or any defense of inconvenient forum for the
maintenance of such action.

5.4           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns.  Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any person or entity not a party to
this Agreement except as provided below.  No assignment of this Agreement or of
any rights or obligations hereunder may be made by Seller or Purchaser, directly
or indirectly (by operation of law or otherwise), without the prior written
consent of the other parties hereto and any attempted assignment without the
required consents shall be void.

5.5           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

8


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

PURCHASER:

 

 

 

APOLO MECANICA E ESTRUTURAS S.A.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SELLERS:

 

 

 

 

 

 

 

PAULO CESAR PEIXOTO DE CASTRO PALHARES

 

 

 

 

 

 

 

ANTONIO JOAQUIM PEIXOTO DE CASTRO PALHARES

 

SIGNATURE PAGE TO APOLO AMERICA STOCK PURCHASE AGREEMENT


--------------------------------------------------------------------------------




 

GUARANTORS:

 

 

 

APOLO TUBOS E EQUIPAMENTOS S.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

GPC PARTICIPACOES S.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

 

 

 

 

 

 

 

 

CIRRUS PARTICIPACOES LTDA

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

SIGNATURE PAGE TO APOLO AMERICA STOCK PURCHASE AGREEMENT


--------------------------------------------------------------------------------


Exhibit A

APOLO AMERICA PIPE & TUBE CORP.
Balance Sheets
as of September 2006 and December 2005

 

 

Dec 31, 2005

 

Sep 30, 2006

 

ASSETS

 

 

 

 

 

Current Assets

 

 

 

 

 

Checking/Savings

 

 

 

 

 

Cash

 

 

 

 

 

Bank One

 

1.065.033,08

 

535.336,36

 

Total Cash

 

1.065.033,08

 

535.336,36

 

Total Checking/Savings

 

1.065.033,08

 

535.336,36

 

 

 

 

 

 

 

Accounts Receivable

 

 

 

 

 

Accounts Receivable

 

 

 

 

 

Accounts Receivable - JD Fields

 

999.855,76

 

208.042,45

 

Accounts Receivable - LSS

 

—

 

3.777.409,08

 

Accounts Rec’v - Credit memos

 

(103.673,15

)

—

 

Accounts Receivable - AST

 

204,03

 

204,03

 

Accounts Receivable - Fed Tax

 

40.496,00

 

172.496,00

 

Total Accounts Receivable

 

936.882,64

 

4.158.151,56

 

Total Accounts Receivable

 

936.882,64

 

4.158.151,56

 

 

 

 

 

 

 

Other Current Assets

 

 

 

 

 

Advance payment

 

—

 

20.000,00

 

Inventories

 

6.607.557,68

 

753.261,19

 

Judicial Deposit

 

—

 

461.532,37

 

Total Other Current Assets

 

6.607.557,68

 

1.234.793,56

 

 

 

 

 

 

 

Total Current Assets

 

8.609.473,40

 

5.928.281,48

 

 

 

 

 

 

 

TOTAL ASSETS

 

8.609.473,40

 

5.928.281,48

 

 

 

 

 

 

 

LIABILITIES & EQUITY

 

 

 

 

 

Liabilities

 

 

 

 

 

Current Liabilities

 

 

 

 

 

Acounts Payable

 

 

 

 

 

Accounts Payable - Brazil

 

7.247.736,68

 

2.908.218,61

 

Accounts Payable - BR Disputed

 

(52.121,50

)

(52.121,50

)

Accounts Payable - Rio Negro

 

1.218.955,50

 

2.240.217,04

 

Accounts Payable - Surveyor

 

—

 

4.544,00

 

Accounts Payable - Post.Shipping

 

27.716,05

 

1.645,87

 

Accounts Payable - Profess. fees

 

10.077,46

 

11.602,65

 

Total Accounts Payable

 

8.452.364,19

 

5.114.106,67

 

 

 

 

 

 

 

Other Current Liabilities

 

 

 

 

 

 

 

 

 

 

 

FIT Payable

 

—

 

(2.503,08

)

Accrued Expenses

 

15.822,00

 

—

 

 

 

 

 

 

 

Total Other Current Liabilities

 

15.822,00

 

(2.503,08

)

Total Current Liabilities

 

8.468.186,19

 

5.111.603,59

 

Total Liabilities

 

8.468.186,19

 

5.111.603,59

 

 

 

 

 

 

 

JD Fields Disputed

 

 

 

208.042,45

 

Contingency Provision

 

 

 

481.532,37

 

Non Current Liabilities

 

—

 

689.574,82

 

 

 

 

 

 

 

Equity

 

 

 

 

 

Capital Stock

 

1.000,00

 

1.000,00

 

Retained Earnings

 

52.902,74

 

140.287,21

 

Net Income

 

87.384,47

 

(14.184,13

)

Total Equity

 

141.287,21

 

127.103,07

 

 

 

 

 

 

 

TOTAL LIABILITIES & EQUITY

 

8.609.473,40

 

5.928.281,48

 

 

 


--------------------------------------------------------------------------------


 

Exhibit B

Seller

 

Shares

 

Percentage Ownership

 

PAULO CESAR PEIXOTO DE CASTRO PALHARES

 

100

 

50

%

 

 

 

 

 

 

ANTONIO JOAQUIM PEIXOTO DE CASTRO PALHARES

 

100

 

50

%

 

 


--------------------------------------------------------------------------------


 

Exhibit C

1)             Escrow for payment of damages resulting from the accident
involving the ship MARILLE BOLTEN, in the amount of US$481,532.37.

 

2)             Retention of a US$208,000 payment owed by J.D. Fields to Apolo
America on account of alleged defects of Tubular Products purchased by J.D.
Fields for resale to his clients.

 


--------------------------------------------------------------------------------


Schedule 3.8

Disputes with J.D. FIELDS (Jerry Fields)

(a)           Retention of US$ 208,000 payment to Apolo America on account of
alleged defects of Tubular Products purchased by Jerry Fields for resale to his
clients;

(b)           Threat of indemnification suit against the Company, Tubos and
Apolo America on account of alleged damages arising out of the exclusivity
agreement for the North American market signed by and between Tubos and Lone
Star Steel.

 


--------------------------------------------------------------------------------